ORDER

PER CURIAM.
Brian A. Brown appeals the order of the probate division of the circuit court of St. Louis County requiring him to return a partial distribution made to him from the estate of Jacqueline A. Bradley. We find that the probate division had authority to order the return of the partial distribution. We affirm.
An extended opinion would have no precedential value.. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).